SUMMARY OPINION AND ORDER; NOT INTENDED FOR PUBLICATION
                              IN THE OFFICIAL REPORTERS
 
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA, et al.,

                       Plaintiffs,

                       v.                            Civil Action No. 12-cv-1234 (RLW)

ISHTIAQ A. MALIK, M.D., et al.,

                       Defendants.

                            MEMORANDUM OPINION AND ORDER

         This matter is before the Court on Defendants’ “Motion to Alter or Amend Judgment”

(Dkt. 52), seeking to set aside the Court’s final order granting Plaintiffs’ Motion for Partial

Summary Judgment (Dkt. 47). Having carefully considered Defendants’ Motion, Plaintiffs’

Opposition, and all of the evidence submitted therewith, the Court DENIES Defendants’

Motion.

         Defendants seek relief pursuant to Federal Rule of Civil Procedure 59(e). A Rule 59(e)

motion “is discretionary and need not be granted unless the district court finds that there is an

intervening change of controlling law, the availability of new evidence, or the need to correct a

clear error or prevent manifest injustice.” Dyson v. District of Columbia., 710 F.3d 415, 420

(D.C. Cir. 2013).

         Defendants’ motion argues that (1) the evidence does not support the Court’s finding that

Defendants acted with reckless disregard, and (2) awarding damages based on claims submitted

from 2006 through 2010 is improper (Dkt. 52 at 8).
                   SUMMARY OPINION AND ORDER; NOT INTENDED FOR PUBLICATION
                             IN THE OFFICIAL REPORTERS
 
         Defendants’ first argument was previously raised before this Court and therefore is not a

basis for granting relief from judgment. See, e.g., SmartGene, Inc. v. Advanced Biological Labs.,

SA, 915 F. Supp. 2d 69, 72 (D.D.C. 2013) (“A motion for reconsideration under Rule 59(e) is not

simply an opportunity to reargue facts and theories upon which a court has already ruled.”)

(internal quotation marks omitted).

         Defendants’ second argument is not timely because it was raised for the first time in

Defendants Motion to Alter or Amend Judgment. District of Columbia v. Doe, 611 F.3d 888, 896

(D.C. Cir. 2010) (“It is well settled that an issue presented for the first time in a motion pursuant

to Federal Rule of Civil Procedure 59(e) generally is not timely raised.”). Although the Court has

discretion to consider Defendants’ untimely argument, Dyson v. District of Columbia, 710 F.3d

415, 419 (D.C. Cir. 2013), the Court declines to exercise its discretion, particularly because the

Court provided Defendants the opportunity to submit any objections to the Court’s provisional

grant of Plaintiffs’ Motions for Partial Summary Judgment. Defendants’ declined this invitation

(Dkt. 45). For these reasons, Defendants’ motion is hereby denied.

         This is a final appealable order.
                                                                       Digitally signed by Judge Robert L.
                                                                       Wilkins
SO ORDERED.                                                            DN: cn=Judge Robert L. Wilkins,
                                                                       o=U.S. District Court, ou=Chambers
                                                                       of Honorable Robert L. Wilkins,
                                                                       email=RW@dc.uscourt.gov, c=US
Date: October 2, 2013                                                  Date: 2013.10.02 16:24:03 -04'00'

                                                      ROBERT L. WILKINS
                                                      United States District Judge